Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction, species restrictions
Applicant’s election without traverse of the species of the combination of cellulose, hemicellulose and lignin (claim 59), no alkaline treatment step in the method (claim 64), foods (claim 65), and a human subject (claim 68) who has or may develop diabetes (type II diabetes) (claims 69 and 70), in the reply filed on Nov. 8, 2021 is acknowledged.  Claims 72 and 74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, non-elected species, there being no allowable generic or linking claim.  Claim 55 has been amended.  Claims 1-54, 56, 66, 67, 71, 73 and 75-124 have been canceled.  No claims have been added.  In view of Applicant’s amendment and additional limitations added to claim 55, further restriction is required.  
Restriction to one of the following inventions is required under 35 U.S.C. 121.  This application contains claims directed to the following patentably distinct species.
a) In claim 55, Applicant must elect whether the nutritional composition comprising the carrot pomace, first, (i) treats or prevents, and 
second (ii) the onset of type II diabetes or the progression of type II diabetes.
Two different and separate species restrictions requiring two different and separate species elections are presented here.  
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, if Applicant elects the prevention of the onset of type II diabetes in (i) above and below, Applicant is advised to make sure that the as-filed specification is enabled for the composition that prevents type II diabetes from occurring in anyone under any circumstances, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a 
 	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, if Applicant elects the prevention of the progression of type II diabetes in (i) above and below, Applicant is advised to make sure that the as-filed specification is enabled for the composition that prevents type II diabetes from progressing in anyone under any circumstances, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop a more serious case of type II diabetes, or the type II diabetes is stopped and blocked from progressing, i.e., from getting worse, in everyone.  That is, the disease is blocked or halted at its initial stage (the stage when the composition is consumed) in every case, thereby showing prevention of the progression.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite a composition that treats type II diabetes, or that reduces the incidence of type II diabetes, using standard scientific terms, in accordance with the experimental data and results in the specification. 
(i) Applicant must elect whether the composition of claim 55 has the functional property of treating or the functional property of preventing type II diabetes.
onset of type II diabetes that is treated or prevented or the progression of type II diabetes that is treated or prevented.  
The species are independent or distinct because each species has a different structure and different biological, chemical, and therapeutic/medical properties (different categories of functional properties of the carrot pomace composition- treating a disease vs. preventing a disease, which is not enabled, as discussed above, different aspects of diabetes that are positively affected or altered by the therapeutic composition- the onset vs. the progression).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 55 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-10